UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-172440 Finishing Touches Home Goods Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 45-2563323 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3420 E. Shea Boulevard, Suite 200, Phoenix, AZ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: (480) 945-3449 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingasofJune 19, 2012 Common Stock, $0.001 par value FINISHING TOUCHES HOME GOODS INC. TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 9 SIGNATURES 11 2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Finishing Touches Home Goods Inc. April 30, 2012 and 2011 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at April 30, 2012 (Unaudited)and October 31, 2011 F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months and Six Months Ended April 30, 2012 and 2011 (Unaudited) F-3 Consolidated Statement of Stockholders’ Equity (Deficit) for the Period from December 8, 2009 (Inception) through April 30, 2012 (Unaudited) F-4 Consolidated Statements of Cash Flows for the Six Months Ended April 30, 2012 and 2011 (Unaudited) F-5 Notes to the Consolidated Financial Statements (Unaudited) F-6 F-1 Finishing Touches Home Goods Inc. Consolidated Balance Sheets April 30, 2012 October 31, 2011 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ - VAT tax receivable - Prepaid expenses Net current assets of discontinued operations 21 Total current assets NET FIXED ASSETS OF DISCONTINUED OPERATIONS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Net currrent liabilities of discontinued operations $ $ Accounts payable Accrued interest - Accrued compensation - officers Advances from former stockholder - Payroll taxpayable - Notes payable - Total current liabilities Total liabilities STOCKHOLDERS' DEFICIT: Common stock, $0.001 par value, 75,000,000 shares authorized; 9,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit Accumulated other comprehensive loss Foreign currency translation gain (loss) - Total stockholders' deficit Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the consolidated financial statements. F-2 Finishing Touches Home Goods Inc. Consolidated Statements of Operations and Comprehensive Income (Loss) For the Three Months For the Three Months For the Six Months For the Six Months Ended Ended Ended Ended April 30, 2012 April 30, 2011 April 30, 2012 April 30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUE $
